Citation Nr: 0917682	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing the medical evidence of record, the Board notes 
that the December 2007 VA examination report contains 
diagnoses of peripheral neuropathy and urinary frequency.  It 
appears that the examiner attributes both disorders as 
secondary complications of the Veteran's diabetes mellitus.  
No service connection claim for these disorders has been 
filed or adjudicated by the RO, and they are thus not before 
the Board for appellate consideration.  However, they may 
entitle the Veteran to a separate rating, and are thus 
referred to the RO for appropriate action.  



FINDINGS OF FACT

The Veteran's diabetes mellitus is managed with insulin, 
hypoglycemic medications, and a restricted diet.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§  
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
and personnel records, and private treatment records.  
Further, the Veteran was afforded VA medical examinations in 
April 2004 and December 2007.  

The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for Diabetes Mellitus

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this case, the Veteran has been assigned an evaluation 
under Diagnostic Code (DC) 7913, which falls under the 
Schedule of Ratings for the endocrine system, found in 
38 C.F.R. § 4.119.  Under DC 7913, which specifically 
addresses evaluation of diabetes mellitus, a 10 percent 
evaluation is assigned where the disorder is manageable by a 
restricted diet only.  A 20 percent evaluation is assigned 
where diabetes requires insulin and restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned where diabetes requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned where the disease requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
evaluation is assigned where diabetes requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to a higher 
initial evaluation for his diabetes mellitus.  He is 
currently assigned a 20 percent evaluation under DC 7913 
effective from September 30, 2003, the date his claim for 
service connection was received.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that his disability picture 
throughout most nearly reflects the currently assigned rating 
category of 20 percent under DC 7913.  

Records from the Loma Linda VA Medical Center (VAMC) show 
that the Veteran was diagnosed with diabetes in August 2003, 
when he was hospitalized with symptoms of diabetic 
ketoacidosis.  The doctor noted obesity and an extensive 
history of smoking in the discharge summary.  An eye 
examination was normal.  He was prescribed insulin twice 
daily and given a calorie-restricted diet.  The Veteran was 
also diagnosed with primary lung disease-
obstructive/hypoxia.    

In April 2004, the Veteran was afforded a VA examination.  He 
reported that he was not on any calorie restriction and had a 
30-pound weight gain since his diagnosis the previous year.  
He reported a smoking history of a pack per day for 36 years.  
He stated that dyspnea upon exertion was the limiting factor 
in his level of activity.  He continued to take insulin, and 
there was no evidence of diabetic retinopathy.  There is no 
indication in the examination that diabetes contributed to or 
required regulation of activities.  The Veteran denied any 
numbness, tingling, or pain of the hands or feet.  

Records from the VAMC continue to show that the Veteran took 
insulin twice daily and was counseled on nutrition and diet.  
A September 2007 VAMC note indicates that the Veteran had a 
diagnosis of chronic obstructive pulmonary disease, that the 
Veteran took insulin two times a day, and that the Veteran 
was instructed on methods to lose body weight and improve 
nutrition.  

In October 2007, the Veteran began occupational therapy at 
the VAMC to address limited ambulation secondary to chronic 
obstructive pulmonary disease.  The therapy was to address 
energy conservation skills, and the Veteran was to avoid 
activities that could cause shortness of breath.  These 
records contain no mention of activity limitation in relation 
to the Veteran's diabetes.    

In December 2007, the Veteran was afforded another VA 
examination.  He reported taking insulin more than once daily 
and no episodes of ketoacidosis.  He stated he had been 
instructed to follow a restricted diet, but that he was not 
restricted in his ability to perform strenuous activities.  
He reported effects on daily activities but there was no 
further elaboration on the extent or nature of such effects.  
Diabetic retinopathy was again ruled out.  The Veteran 
reported that he experienced numbness in his hands as a 
result of diabetes.  After conducting a physical examination 
of the Veteran's extremities, the examiner diagnosed mild 
peripheral neuropathy, attributing the disorder to diabetes 
based on the duration of the Veteran's diabetes and the onset 
of the complication in relation to the onset of diabetes.  

The Veteran also treated for diabetes at the St. Mary Medical 
Center.  A May 2008 note indicates his diabetes was poorly 
controlled.  

Based on the foregoing, the Board finds that the criteria for 
the next higher evaluation of 40 percent have not been met, 
and that the Veteran's disability picture most nearly 
reflects the currently assigned 20 percent evaluation.  

As stated above, the criteria for a 40 percent evaluation 
under DC 7913 include not only the use of medication or 
insulin and dietary restrictions, but also regulation of 
activities.  While the evidence shows the Veteran took 
medication (insulin) and had a restricted diet in order to 
control his diabetes, there is no evidence that his 
occupational or recreational activities were restricted due 
to his diabetes.  The Veteran denied any such restrictions on 
activities during the April 2004 VA examination.  Although he 
reported limitation on his activities during the December 
2007 VA examination, treatment records, such as the October 
2007 VAMC note, indicate that restriction of activities was 
related to the Veteran's pulmonary disorder and not to 
diabetes.  Moreover, there is no indication in the VAMC 
records that physical or occupational restrictions were 
recommended by the Veteran's treatment providers due to his 
diabetes.  

The Board has also considered the rating criteria for the 60 
percent rating category, which include all those in the 40 
percent category plus episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  The Board notes the April 2004 VA 
examination, during which the Veteran stated he had 
experienced no episodes of ketoacidosis.  Other than the 
August 2003 hospitalization for ketoacidosis that led to the 
diagnosis of diabetes, there is no other documentation of 
incidents of ketoacidosis.  Thus, the Veteran is lacking the 
criteria necessary for a 60 percent evaluation under DC 7913. 

The Board has considered whether the Veteran has any 
complications of diabetes that would allow for a separate 
evaluation.  Diabetic retinopathy was ruled out during the 
April 2004 and December 2007 VA examinations.  In addition, 
the December 2007 examiner stated that the Veteran's 
hypertension is not related to diabetes.  However, as 
mentioned above, the December 2007 VA examiner assessed both 
peripheral neuropathy and urinary frequency, and attributed 
both disorders to the Veteran's diabetes.  As these are 
separate disabilities and the Board does not have 
jurisdiction over them, they have been herein referred to the 
RO for further appropriate action in the Introduction, above.  

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for diabetes mellitus in 
excess of 20 percent.  Therefore the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra. 
  

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


